Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and terminal disclaimer filed 5/17/2022, overcome the double patenting rejections. Therefore these rejections have been withdrawn.
Notice of Allowance
Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application # 16194823, (patent # US 11115478) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The closest prior art of record Kumar et al ("Kumar", US 20160373520) in view of Taylor (“Taylor”, US 20140115028) in further view of Chawla et al ("Chawla", US 8555274) and in even further view of Beaty et al (“Beaty”, US 20080295096) does not teach a virtual delivery appliance comprising: a memory and a processor configured to cooperate with the memory to connect client computing devices with virtual computing sessions provided by at least one host computing device based upon respective connection leases each including an ordered list of virtual delivery appliances, with at least some of the client computing devices having different ordered lists of virtual delivery appliances; each client computing device being configured to request a new session from the virtual delivery appliances in the ordered list in descending order until receiving a connection with a new virtual computing session; and re-direct new session requests received from the client computing devices to lower virtual delivery appliances in the ordered list when existing virtual computing sessions for the client computing devices are already active with the at least one host computing device associated with the lower virtual delivery appliances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record.
	Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case Application # 16194823, (patent # US 11115478). Examiner has reviewed the search strategies and results of the parent case. Examiner finds those search strategies and results are still applicable to the current claimed invention. Examiner has performed further text and interference searches on the current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. 
Therefore, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sinha et al (US 20150350101), Abstract - A cloud computing environment consists of a cloud deployment platform with an application management server executing thereon, and a cloud management server configured to manage a plurality of virtual machines deployed in a cloud infrastructure. When a cloud-based application is deployed to the cloud infrastructure, a deployment plan for the cloud-based application is read, where the deployment plan comprises a first plurality of tasks to be executed in the cloud infrastructure. A determination is made that one or more custom tasks are required to be executed in the cloud infrastructure. After the determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks. The second plurality of tasks is then transmitted to the cloud management server for execution in the cloud infrastructure. 
Beda III et al (US 8800009), Abstract - Methods, systems, and apparatus, including computer programs encoded on computer storage media, for accessing services from a virtual machine. One of the methods includes receiving requests for long-term security tokens from a host machine, each request comprising authentication information for a respective service account. The method include providing long-term security tokens to the host machine, wherein the long-term security tokens can be used to generate short-term security tokens for a virtual machine executing on the host machine. The method also includes generating by a process executing in a host operating system of the host machines a short-term security token based on a long-term security token of the long-term security tokens for use by a virtual machine executing on the host machine to access one of the respective service accounts, wherein the short-term security token is useable for a pre-determined amount of time.
Momchilov et al (US 8190676), Abstract - A mechanism for detecting events generated from a device in communication with a client system and the re-direction of those events to a server system over a network using a presentation-level protocol is disclosed. Plug and play events are detected at the client system, bound to a virtual connection for a user session, and re-directed for handling to a server-based system using the presentation-level protocol. The server-based system maps the device to the user session. Applications which have registered a callback with the session are informed and generate an appropriate message which is transmitted to the device in communication with the client system via a specified virtual communication connection in the user session.
Hoffman et al (US 20160330288), Abstract - Aspects described herein provide improved system architectures for a cross-domain proxy so that server/controller software may be placed in a cloud-based environment, with only limited equipment required on-premises at a user location for use by application client software. Aspects described herein provide techniques for communicating information between disparate domains, while each party to the transaction believes it is on the same domain as the other party to the transaction. Aspects described herein generally relate to a method to transparently transport the Citrix Brokering Protocol (CBP, or other protocols) between On-Premises VDAs (e.g., virtualized Windows computers) to an In-Cloud Broker running on the Desktop Delivery Controllers (DDCs) when each resides in different domains. Using aspects described herein, resources that otherwise need to be co-located on the same administrative domain can be moved to different domains, e.g., using a cloud-based system architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444          
                                                                                                                                                                                   
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444